        Case 1:19-cv-00451-CL         Document 29     Filed 08/16/19   Page 1 of 19




Jay D. Weiner, #182247
jweiner@rosettelaw.com
Rosette, LLP
1415 L St. Suite 450
Sacramento, CA 95814
 (916) 353-1084

Attorney for Intervenor The Klamath Tribes




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                   MEDFORD DIVISION


 KLAMATH IRRIGATION DISTRICT,                     Case No.: 1:19-cv-00451-CL (lead)
                                                  Case No.: 1:10-cv-00531-CL
                            Plaintiff,

 v.

 UNITED STATES BUREAU OF                          THE KLAMATH TRIBES’ MOTION TO
 RECLAMATION; DAVID                               INTERVENE AS OF RIGHT
 BERNHARDT, Acting Secretary of the
 Interior, in his official capacity; BRENDA       Request for Oral Argument
 BURMAN, Commissioner of the Bureau
 of Reclamation, in her official capacity;
 ERNEST CONANT, Director of the
 Mid-Pacific Region, Bureau of Reclamation,
 in his official capacity; and JEFFREY
 NETTLETON, in his official
 capacity as Area Manager for the
 Klamath Area Reclamation Office,

                            Defendants

 SHASTA VIEW IRRIGATION DISTRICT,
 KLAMATH DRAINAGE DISTRICT, VAN
 BRIMMER DITCH COMPANY,
 TULELAKE IRRIGATION DISTRICT,
 KLAMATH WATER USERS

Klamath Tribes’ Motion to Intervene           1
           Case 1:19-cv-00451-CL         Document 29      Filed 08/16/19     Page 2 of 19




    ASSOCIATION, BEN DUVAL, and ROB
    UNRUH,

                                Plaintiffs,

    v.

    UNITED STATES BUREAU OF
    RECLAMATION; ERNEST CONANT, in his
    official capacity as the Regional Director of
    the Mid-Pacific Region of the United States
    Bureau of Reclamation; JEFFREY
    NETTLETON, in his official capacity as the
    Area Manager of the Klamath Basin Area
    Office of the United States Bureau of
    Reclamation,

                               Defendants

                       CERTIFICATE OF COMPLIANCE WITH LR 7-1

          Undersigned counsel certifies that the parties have made a good faith effort through

telephone conference to resolve the issues herein but were unable to resolve the issues. Plaintiffs

and defendants all reserve their positions until they have had an opportunity to review the

motion.

                                    MOTION TO INTERVENE

          Expressly reserving their sovereign immunity, the Klamath Tribes (“Tribes”), pursuant to

Federal Rule of Civil Procedure (“FRCP”) 24(a)(2), move for leave to intervene in this

consolidated action1 for the limited purpose of filing a motion to dismiss pursuant to FRCP 19

and 12(b)(7) to establish that this action cannot proceed in the Tribes’ absence.2 The Tribes are




1
  Case Nos. 19-cv-00451-CL and 19-cv-00531-CL were consolidated pursuant to joint motion.
Dkt. #17.
2
  The Tribe also seeks dismissal on grounds that the action cannot proceed in the absence of
either of the Hoopa Valley Tribe or the Yurok Tribe, each of whom are also indispensable
parties.
Klamath Tribes’ Motion to Intervene                 2
         Case 1:19-cv-00451-CL          Document 29        Filed 08/16/19      Page 3 of 19




entitled to intervene as of right because they claim interests relating to fish and water resources

of the Klamath Basin, which are the subject of this action. Plaintiffs seek to prohibit the Bureau

of Reclamation (“Reclamation”) from retaining water in Upper Klamath Lake (“UKL”) for

instream purposes. Such relief would, as a practical matter, directly interfere with the

maintenance of UKL levels necessary to fulfill the fishing rights and senior water rights reserved

to the Tribes by treaty. Plaintiffs’ suit and requested relief, if granted, would significantly

prejudice the Tribes by directly impairing the Tribes’ federal reserved fishing and water rights.

The Court should allow the Tribes to intervene for the limited purpose of moving to dismiss

pursuant to Federal Rule of Civil Procedure 19.3 This motion is based on the court file; the

concurrently filed Declaration of Klamath Tribes Chairman, Donald C. Gentry; and the

accompanying memorandum. The Tribes’ proposed motion to dismiss, which they intend to file

if intervention is granted, is attached hereto as Exhibit A.

      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF KLAMATH
                     TRIBES’ MOTION TO INTERVENE

I.      INTRODUCTION

        The Tribes move to intervene as a matter of right pursuant to Fed. R. Civ. P. 24(a) for the

sole and limited purpose of filing a motion to dismiss pursuant to 12(b)(7) to establish that this

consolidated action cannot proceed in the Tribes’ absence pursuant to Fed. R. Civ. P. 19.4

II.     STATEMENT OF FACTS

        A.     The Tribe’s Rights and Interests in the Klamath River

3
  The Klamath Tribes do not and do not intend to waive their sovereign immunity in any manner
whatsoever by filing either of these motions.
4
  The Ninth Circuit has recognized that “the district court must have some discretion to limit the
issues on which . . . a party may intervene,” Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 531
(9th Cir. 1983), and courts have permitted tribes to intervene to dismiss pursuant to Fed. R. Civ.
P. 12(b)(7) without waiving their sovereign immunity. See e.g. Dine Citizens Against Ruining
Our Env't v. Bureau of Indian Affairs, No. 17-17320, 2019 WL 3404210 (9th Cir. July 29, 2019).

Klamath Tribes’ Motion to Intervene                3
         Case 1:19-cv-00451-CL          Document 29       Filed 08/16/19     Page 4 of 19




       Since time immemorial, the Klamath Tribes and their members have used, and continue

to use, the resources of the Klamath Basin in what is now the states of both Oregon and

California for subsistence, cultural, ceremonial, religious, and commercial purposes. Declaration

of Donald C. Gentry in Support of the Klamath Tribes’ Motion to Intervene and Motion to

Dismiss (“Gentry Decl.”) ¶ 3. C’waam (Lost River sucker or Deltistes luxatus) and Koptu

(shortnose sucker or Chasmistes brevirostris) have played a particularly central role in the

Tribes’ cultural and spiritual practices, and they were once the Tribes’ most important food-fish.

Id. ¶ 4; Klamath Tribes v. United States Bureau of Reclamation, No. 18-CV-03078-WHO, 2018

WL 3570865, at *1 (N.D. Cal. July 25, 2018) (C’waam and Koptu are “revered by the Klamath

Tribes for their cultural, spiritual, and economic significance.”).

       In 1864, the United States and the Tribes entered into a treaty whereby the Tribes ceded

their interests in millions of acres of land and retained a reservation of approximately 800,000

acres, along with “the exclusive right of taking fish in the streams and lakes, included in said

reservation, and of gathering edible roots, seeds, and berries within its limits.” Treaty between

the United States and the Klamath and Moadoc Tribes and Yahooskin Bank of Snake Indians,

October 14, 1864, 16 Stat. 707. The Ninth Circuit has recognized that the Tribes’ treaty fishing

rights include “the right to prevent other appropriators from depleting the streams waters below a

protected level.” United States v. Adair, 723 F.2d 1394, 1411 (9th Cir. 1983).

       In 1975, the State of Oregon initiated the Klamath Basin Adjudication which led to a

quantification of the Tribes’ rights in the waters of the Klamath Basin. See Klamath Irrigation

District (“KID”)’s Am. Compl., Dkt. #4 at 9:32. In February 2014, the Oregon Water Resources

Department filed its Amended and Corrected Findings of Fact and Final Order of Determination

(“ACFFOD”) with the Klamath County Circuit Court setting forth the attributes of the Tribes’

Klamath Tribes’ Motion to Intervene               4
        Case 1:19-cv-00451-CL         Document 29       Filed 08/16/19    Page 5 of 19




water rights. Under Oregon law, the ACFFOD is in “full force and effect” unless and until its

operation is stayed. ORS 539.130(4). Among other things, the ACFFOD recognizes the Tribes’

instream rights to water in UKL to accommodate its treaty fishing rights. See Dkt. #4 at 12:42(f)

(citing ACFFOD 04941).

       B.      The Klamath Irrigation Project

       Pursuant to the Act of February 9, 1905, ch. 567, 33 Stat. 714, and under the authority of

the Reclamation Act of 1902, 43 U.S.C. §§ 372 et seq., Congress authorized the construction and

development of the Klamath Irrigation Project (the “Project”) in and around the Klamath Tribes’

ancestral homelands and waters. Gentry Decl. ¶ 5.

       Over the ensuing century, the Project’s infrastructure and operations have modified the

hydrology and water quality of UKL and the entire Klamath River Basin through the storage,

diversion, and conveyance of water for agricultural, municipal, and hydroelectric purposes

throughout what is now southern Oregon and northern California. See United States Fish and

Wildlife Service Biological Opinion on the Effects of Proposed Klamath Project Operations from

April 1, 2019, through March 31, 2024 on the Lost River Sucker and the Shortnose Sucker

(“2019 BiOp”) §§ 2.1, 4.3.3.5 These changes have had devasting impacts on many Klamath

Basin species, including the C’waam and Koptu who are now critically endangered. Id. at § 6.4.

The Project features several major dams, including the Link River Dam at the outlet of UKL, by

which Reclamation manages UKL’s elevation. Id. at § 2.1, 4.3.3.

       The Tribes have challenged Reclamation’s management of the Project for its failure to

protect the C’waam and Koptu, both under the 2019 BiOp and its precursor. Gentry Decl., Ex. A




5
 The 2019 BiOp is available at https://www.fws.gov/cno/pdf/BiOps/FWS-BiOp-Klamath-
Project-Operation-VI508.pdf
Klamath Tribes’ Motion to Intervene             5
         Case 1:19-cv-00451-CL         Document 29        Filed 08/16/19     Page 6 of 19




(Letter from Donald C. Gentry, Chairman of the Klamath Tribes, to Jeff Nettleton, U.S. Bureau

of Reclamation, regarding Comments of the Klamath Tribes on Reclamation’s November 1,

2018 Proposed Action Summary (Nov. 30, 2018)); Id. Ex. B (Letter from Donald C. Gentry,

Chairman of the Klamath Tribes, to Jeff Nettleton, U.S. Bureau of Reclamation, regarding

Comments of the Klamath Tribes on Reclamation’s December 12, 2018 Draft Proposed Action

Chapter of the Biological Assessment (Dec. 16, 2019)); Klamath Tribes v. Reclamation, No. 18-

CV-03078-WHO, 2018 WL 3570865 (N.D. Cal. July 25, 2018).

       C.      Plaintiff’s Claims

       Plaintiffs Shasta View Irrigation District, Klamath Drainage District, Van Brimmer Ditch

Company, Tulelake Irrigation District, Klamath Water Users Association, Ben Duval, and Rob

Unruh, (collectively “Plaintiff Water Users”) and plaintiff Klamath Irrigation District (“KID”)

seek remedies which would irreversibly and materially impair the Tribes’ treaty-based rights in

the waters and species of the Klamath Basin. Plaintiff Water Users ask for a declaration and

permanent injunction that Reclamation “may not operate or direct Klamath Project operations . .

. for purposes other than irrigation, livestock, and domestic use,” or in any other manner that

“curtails or limits the supply of state water rights.” Plaintiff Water Users Am. Compl., Dkt. #19

at 32:5. Similarly, KID alleges that “the Reclamation Act prohibits Reclamation from interfering

with vested rights established under state law,” Dkt. #4 at 15:49, and asks this court to enjoin

Reclamation “from using water stored in UKL reservoir for instream purposes during KID’s

irrigation season.” Id. 18-19:68. KID also claims that Reclamation “may not divest KID and its

landowners of their . . . water rights . . . without first purchasing or condemning ‘under judicial

process’ those same rights[.]” Id. 20:71.

       D.      Procedural Background



Klamath Tribes’ Motion to Intervene               6
         Case 1:19-cv-00451-CL          Document 29       Filed 08/16/19     Page 7 of 19




        Plaintiffs filed their First Amended Complaints on April 5 and July 10, 2019,

respectively. Dkt # 4, 19. Defendants filed answers on August 9, 2019. Dkt # 26, 27. The parties

have agreed to a litigation schedule in which plaintiffs’ summary judgment motions are due

September 30, 2019, and the defendants’ cross-motion for summary judgment is due on

November 15, 2019. Dkt. #17. The Hoopa Valley Tribe filed its Motion to Intervene on August,

8 2019. Dkt. #21. The parties have also stipulated to a briefing schedule to respond to this and

the pending Hoopa Valley Tribe’s motion to intervene. Dkt. # 28. The proceedings remain at a

very early stage.

III.    ARGUMENT

            A. Legal Standard

        The Ninth Circuit has adopted a four-part test for determining whether an applicant can

intervene as of right pursuant to FRCP 24(a)(2):

        (1) the application for intervention must be timely;

        (2) the applicant must have a significant protectable interest relating to the property or

transaction that is the subject of the action;

        (3) the applicant must be so situated that disposition of the action may, as a practical

matter, impair or impede the applicant’s ability to protect that interest; and

        (4) the applicant’s interest must not be adequately represented by existing parties to the

action. Smith v. L.A. Unified Sch. Dist., 822 F.3d 1065, 1074 (9th Cir. 2016); Wilderness Soc. v.

U.S. Forest Service, 6340 F.3d 1173, 1177 (9th Cir. 2011) (en banc); United States v. City of Los

Angeles, 288 F.3d 391, 397 (9th Cir. 2002), citing Donnelly v. Glickman, 159 F.3d 405, 409 (9th

Cir. 1998). The Ninth Circuit interprets and applies the rule broadly in favor of intervention.




Klamath Tribes’ Motion to Intervene                7
         Case 1:19-cv-00451-CL           Document 29        Filed 08/16/19      Page 8 of 19




Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011);

Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001).

        A.      The Tribes’ motion is timely.

        Determining whether a motion to intervene is timely requires a “nuanced, pragmatic”

evaluation that considers the state of the proceedings, the prejudice to other parties, and the

reasons for and length of the delay. League of United Latin Am. Citizens v. Wilson, 131 F.3d

1297, 1302-03 (9th Cir. 1997). Here, all factors weigh in favor of allowing the Tribes to

intervene. Granting the Tribes’ motion for limited intervention cannot prejudice any existing

parties or delay the resolution of the litigation because no substantive rulings have been issued.

See Northwest Forest Resource Council v. Glickman, 82 F.3d 825, 837 (9th Cir. 1996) (no

prejudice where “the motion was filed before the district court made any substantive rulings”).

Plaintiffs recently filed their first amended complaints on April 5 and July 10, 2019, and

defendants filed an answer on August 9, 2019. The Tribes file this motion to intervene one week

later. In fact, the current parties understood that the Tribes intended to file their motion at this

time and have stipulated to a briefing schedule. Dkt. # 28. Finally, the sole purpose of the Tribes’

limited intervention is to move to dismiss this litigation in its entirety for failure to join the

Tribes—an indispensable party.

        B.     The Tribes have significant protectable interests relating to the property or
        transaction that is the subject of the action; are so situated that disposition of the
        action may, as a practical matter, impair or impede the Tribes’ ability to protect
        those interests; and the Tribes’ interests are not adequately represented by existing
        parties to the action.

        Fed. R. Civ. P. 24(a)(2) permits intervention as of right to anyone who “claims an interest

relating to the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant's ability to protect



Klamath Tribes’ Motion to Intervene                 8
         Case 1:19-cv-00451-CL           Document 29        Filed 08/16/19      Page 9 of 19




its interest, unless existing parties adequately represent that interest.” This test is nearly identical

to that under Fed. R. Civ. P. 19(a)(1)(B)(i):

        “[A] person . . . must be joined as a party if: . . . that person claims an interest
        relating to the subject of the action and is so situated that disposing of the action
        in the person’s absence may: . . . as a practical matter impair or impede the
        person’s ability to protect the interest[.]”

See generally MasterCard Int'l Inc. v. Visa Int'l Serv. Ass'n, Inc., 471 F.3d 377, 390 (2d Cir.

2006) (“These rules are intended to mirror each other.” (citing 4 James Wm. Moore et al.,

Moore's Federal Practice—Civil, § 19.03(3)(f)(i) (3d ed. 2006) (“Indeed, the operative language

of the two Rules is identical because the Rules were revised to emphasize their interrelationship

in 1966.”))); In fact, the advisory committee’s notes on Rule 24 recognize that a movant who

satisfies Rule 19(a)(1)(B)(i) should also be granted intervention as of right:

        “Intervention of right is here seen to be a kind of counterpart to [what is now Rule
        19(a)(1)(B)(i)] on joinder of persons needed for a just adjudication: where, upon
        motion of a party in an action, an absentee should be joined so that he may protect
        his interest which as a practical matter may be substantially impaired by the
        disposition of the action, he ought to have a right to intervene in the action on his
        own motion.”

        Various circuit courts have also recognized that the tests are functionally identical, other

than Rule 24(a)(2)’s exception for a situation where “an existing party adequately represents [the

movant’s] interest.” See MasterCard Int'l Inc.,471 F.3d at 390; Liberty Mut. Ins. Co. v.

Treesdale, Inc., 419 F.3d 216, 230 (3d Cir. 2005) (“[T]he advisory committee's notes to the 1996

amendments to Rule 24 state that if a person should be joined under Rule 19, he/she should also

be entitled to intervene under Rule 24. . . . There is, however, a difference between Rule 19 and

Rule 24 . . . Rule 24 contains an additional element, i.e., the adequacy of representation.); Glancy

v. Taubman Centers, Inc., 373 F.3d 656, 668 (6th Cir. 2004) (“The language of Rule 24(a)(2) is




Klamath Tribes’ Motion to Intervene                9
        Case 1:19-cv-00451-CL          Document 29       Filed 08/16/19        Page 10 of 19




nearly identical, but in one critical way, not exactly identical, to that of [what is now Rule

19(a)(1)(B)(i)]. . . . the absence of an ‘adequate representation’ clause”).

       The Ninth Circuit, however, has read Rule 24(a)’s “adequate representation” clause into

the Rule 19(a)(1)(B)(ii) test. Shermoen v. United States, 982 F.2d 1312, 1318 (9th Cir. 1992)

(“The [question under Rule 19(a)(1)(B)(i)] whether that party is adequately represented parallels

the question whether a party's interests are so inadequately represented by existing parties as to

permit intervention of right under Fed.R.Civ.P. 24(a)”). Because the Ninth Circuit’s

interpretation of Rule 19(a)(1)(B)(i) mirrors Rule 24(a), a party that is required to be joined

under Rule 19(a)(1)(B)(i) is necessarily entitled to intervene under Rule 24(a). The Tribes are

required to be joined under Rule 19(a)(1)(B)(i).

              i.   The Tribes claim interests in the action.

       To establish that it is a required party under Rule 19(a)(1)(B) or a party with the right to

intervene under Rule 24(a)(2), the Tribes must first “claim[] an interest relating to the subject

matter of the action[.]” Rule 19(a)(1)(B); accord Rule 24(a)(2). An “interest relating to the

subject matter of action” means an interest that is “legally protected.” Cachil Dehe Band of

Wintun Indians of the Colusa Indian Cmty. v. California, 547 F.3d 962, 970 (9th Cir. 2008).

While there are “few categorical rules” governing how to answer the “practical… and fact

specific” question of what constitutes an interest protected by Rule 19. Dine Citizens Against

Ruining Our Env't v. Bureau of Indian Affairs, No. 17-17320, 2019 WL 3404210, at *5 (9th Cir.

July 29, 2019) (internal quotations and citations omitted). The Ninth Circuit has “held that the

interest at stake need not be ‘property in the sense of the due process clause,’” Cachil, 547 F.3d

at 970 (quoting Am. Greyhound Racing v. Hull, 305 F.3d 1015, 1023 (9th Cir. 2002)), but it

“‘must be more than a financial stake, and more than speculation about a future event.’” Id. at



Klamath Tribes’ Motion to Intervene              10
        Case 1:19-cv-00451-CL           Document 29       Filed 08/16/19      Page 11 of 19




970 (quoting Makah Indian Tribe v. Verity, 910 F.2d 555, 558 (9th Cir. 1990)). At the very least,

a “right already granted” is legally protected by the rule. Dine Citizens, 2019 WL 3404210, at *5.

Too, a party need not conclusively prove that it has a Rule 19-protected interest. Rather, “it is the

party's claim of a protectible interest that makes its presence necessary.” Hull, 305 F.3d at 1024

(emphasis original).

        The Ninth Circuit has held that a tribe’s claimed treaty-based interest in fish is entitled to

protection under Rule 19. Washington v. Daley, 173 F.3d 1158, 1167 (9th Cir. 1999). Moreover,

the United States Court of Claims has held that the Klamath Tribes were a required party under

Rule 19 based on their interests in “fishing and water rights that derive from the [1864] Treaty.”

Klamath Tribe Claims Comm. v. United States, 97 Fed. Cl. 203, 212-213 (2011). Other courts

have recognized that a tribe’s interest in its reserved water rights is a legally-protected interest

under Rule 19. See Oklahoma v. Tyson Foods, Inc., 258 F.R.D. 472, 478 (N.D. Okla. 2009)

(holding the Cherokee Nation’s interest in its water rights warrants legal protection under Rule

19).

        The Tribes here claim interests in the fish and water of the Klamath Basin because of the

cultural, spiritual, historical, and economic significance of these species to the Tribes and their

members. The Tribes’ treaty protects these interests and the recent ACFFOD relates such

protection to other water users in the Klamath Basin. As the court recognized in Klamath Tribe

Claims Comm., these legally protected interests incontrovertibly warrant protection under Rule

19. 97 Fed. Cl. at 212-213.

             ii.    Resolving the action in the Tribes’ absence may as a practical matter
                    impair or impede the Tribes’ ability to protect their interests.

        A person that “claims an interest relating to the subject matter of the litigation” must be

joined if “it is so situated that disposing of the action in the person’s absence may . . . as a

Klamath Tribes’ Motion to Intervene               11
        Case 1:19-cv-00451-CL          Document 29        Filed 08/16/19      Page 12 of 19




practical matter impair or impede the person’s ability to protect the interest.” Rule 19(a)(1)(B)(i);

accord Rule 24(a)(2). Disposing of this action in the Tribes’ absence may well impair or impede

their ability to protect their interests in fish and water in the Klamath Basin. As noted above,

Plaintiff Water Users ask for a declaration and permanent injunction that Reclamation “may not

operate or direct Klamath Project operations . . . for purposes other than irrigation, livestock, and

domestic use,” or in any other matter that “curtails the supply of state water rights.” Dkt. #19 at

32:5. Similarly, KID alleges that “the Reclamation Act prohibits Reclamation from interfering

with vested rights established under state law,” Dkt. #4 at 15:49, and asks this court to enjoin

Reclamation “from using water stored in UKL reservoir for instream purposes during KID’s

irrigation season.” Id. 18-19:68. Constraining Reclamation’s operation of the Project in the

manner requested by plaintiffs would directly impair the Tribes’ ability to protect their treaty-

based fishing rights and adjudicated water rights.

       The Tribes’ treaty-based rights include the right to a harvestable population of C’waam

and Koptu capable of providing the Tribes’ members with a “moderate living”. See Washington

v. Fishing Vessel Ass’n, 443 U.S. 658, 686 (1979). Given the perilously low abundance of and

risk of extinction faced by the C’waam and Koptu, see 2019 BiOp § 6.4, the Tribes’ ability to

protect their treaty-based fishing rights is inextricably bound up with the mandates of the ESA.

To be clear, the ESA itself does not secure the Tribes sufficient fish to fully exercise their treaty-

based rights. But the protections afforded the C’waam and Koptu under the ESA by virtue of

their listed status, such as a prohibition on unpermitted take, see 16 U.S.C. § 1538(a)(1)(B), and

on actions that jeopardize the continued existence of the species, see 50 C.F.R. §402.02, are

necessary, albeit insufficient, predicates to the Tribes’ ability to exercise their treaty-based, and

culturally vital, fishing rights. The Tribes’ federal reserved water rights are similarly intertwined



Klamath Tribes’ Motion to Intervene               12
        Case 1:19-cv-00451-CL          Document 29       Filed 08/16/19      Page 13 of 19




with the relief sought by plaintiffs because the water rights’ primary purpose is to support the

resources (including but not limited to the C’waam and Koptu) to which the Tribes have treaty-

based rights to hunt, fish, gather, and trap. ACFFOD 04945. The relief plaintiffs seek would

effectively constrain Reclamation’s ability to comply with both the ESA’s mandates and its

independent trust obligation to protect the Tribes’ treaty-based rights and specially privilege the

provision of irrigation water to plaintiffs. This would directly, practically, and inevitably impede

the Tribes’ ability to protect its interests. This is a paradigmatic example of required party status

under Rule 19(a)(1)(B)(i).

            iii.   The United States does not adequately represent the Tribes’ interest.

       In assessing whether disposition of an action may impair or impede a person’s ability to

protect its interest, the Ninth Circuit asks whether the present parties adequately represent the

person’s interest. See Alto v. Black, 738 F.3d 1111, 1126–29 (citing Washington, 173 F.3d at

1167); Salt River Project Agr. Imp. & Power Dist. v. Lee, 672 F.3d 1176, 1180; White v. Univ. of

Cal., 765 F.3d 1010, 1027.

       Courts make this determination by applying three factors:

       (1) Whether the interests of a present party to the suit are such that it will
       undoubtedly make all of the absent party's arguments;
       (2) Whether a present party is capable of and willing to make such arguments; and
       (3) Whether the absent party would offer any necessary element to the
       proceedings that the present parties would neglect.

Alto, 738 F.3d at 1127–28 (citing Shermoen v. United States, 982 F.2d 1312, 1318 (9th Cir.

1992)). Categorically, however, the United States may not adequately represent an Indian tribe

when there is “a conflict between the United States and the tribe.” Verity, 910 F.2d at 558.

       The adequate representation question under Rule 19 parallels Fed.R.Civ.P. 24(a)’s test

for whether a person qualifies for intervention of right. Shermoen, 982 F.2d at 1318. “The



Klamath Tribes’ Motion to Intervene              13
        Case 1:19-cv-00451-CL          Document 29        Filed 08/16/19      Page 14 of 19




requirement of [Rule 24(a)] is satisfied if the applicant shows that representation of his interest

‘may be’ inadequate; and the burden of making that showing [of inadequate representation]

should be treated as minimal.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538, n.

10 (1972).

       Reclamation has a duty to protect the Tribes’ fishing and water rights as the trustee of

those resources. See Klamath Water Users Protective Ass'n v. Patterson, 204 F.3d 1206, 1214

(9th Cir. 1999), opinion amended on denial of reh'g, 203 F.3d 1175 (9th Cir. 2000) (“[T]he

United States, as a trustee for the Tribes, has a responsibility to protect their rights and resources.

. . . Because Reclamation maintains control of the [Link River] Dam, it has a responsibility to

divert the water and resources needed to fulfill the Tribes' rights, rights that take precedence over

any alleged rights of the Irrigators”). Nevertheless, a conflict exists between the Tribes and

Reclamation that makes Reclamation’s representation of the Tribes’ interests in this case

inadequate. Plaintiffs allege that Reclamation has overarching contractual obligations to deliver

water to plaintiffs, which, if true, would directly conflict with Reclamation’s obligations to

protect the Tribes’ treaty-based rights. See Dkt. #19 at 22:70. Although the contractual

obligations are legally subordinate to the agency’s trust obligations, in reality (and as evidenced

by Reclamation’s past practice and the endangered status of the C’waam and Koptu), the

contractual obligations create a significant risk that Reclamation’s representation of the Tribes’

interests will be materially limited—not least if Reclamation is persuaded by plaintiffs’ claim

that interference with their contracts triggers a compensation requirement under the Fifth

Amendment (or if, during the pendency of this litigation, the Federal Circuit reverses the lower

court’s ruling in Baley v. United States, 134 Fed. Cl. 619 (2017) to find Fifth Amendment or




Klamath Tribes’ Motion to Intervene               14
            Case 1:19-cv-00451-CL      Document 29        Filed 08/16/19     Page 15 of 19




other liability for a prior Reclamation shut-off of Project water deliveries to protect the Tribes’

rights).6

         History suggests that conflict persists between the Tribes and Reclamation with respect to

the degree to which Reclamation is willing to protect the Tribes’ interests in the C’waam and

Koptu. In Klamath Tribes v. Reclamation, for example, the Tribes brought suit against

Reclamation for what the Tribes saw as Reclamation’s flawed implementation of the Joint

Biological Opinion on the Effects of the Proposed Klamath Project Operations from May 31,

2013, through March 31, 2023, on Five Federally Listed Threatened and Endangered Species,

which consistently favored the interests of the Klamath Project and its irrigators over the needs

of the C’waam and Koptu, and thus the Tribes’. 2018 WL 3570865. The Tribes have also

expressed their dissatisfaction with Reclamation’s new Project operation plan that was the

subject of the 2019 BiOp in its comments on the plan to Reclamation. Although Reclamation is

being sued by irrigator interests in this case, it is reasonable to expect that conflict between

Reclamation and the Tribes could continue or arise anew in the course of this litigation as

Reclamation seeks to avoid liability to plaintiffs. See White, 765 F.3d. at 1027 (“[A]t present [the

parties’] interest are aligned. There is some reason to believe that they will not necessarily

remain aligned.”); Pacific Northwest Generating Coop v. Brown, 822 F. Supp. 1479, 1511 (D.

Or. 1993) (“[P]arties that are in agreement now may be in bitter disagreement within a very short

time frame [citing to history of litigation in which tribes and U.S. were on adverse sides of

issue]”).

         This actual or potential conflict of interest between Reclamation and the Tribes, standing

alone, disqualifies Reclamation as an adequate representative of the Tribes’ interest. Even in the



6
    The appellate court heard oral argument in Baley on July 8, 2019.
Klamath Tribes’ Motion to Intervene               15
        Case 1:19-cv-00451-CL          Document 29       Filed 08/16/19      Page 16 of 19




absence of this conflict, however, the divergence in each party’s interests in this action further

illustrates the inadequacy of Reclamation as a representative of the Tribes. Under plaintiffs’

points of view, Reclamation shares no interest with the Tribes. Plaintiffs claim that Reclamation

has no authority to operate the Klamath Project for the benefit of in-stream water uses or rights

not recognized by state law. If that is true, or if Reclamation is willing to compromise on these

positions to resolve this case, Reclamation cannot represent the Tribes’ interest in protecting

their water and other rights protected by federal law.

       Even to the extent that the parties recognize Reclamation’s trust obligation to protect the

Tribes’ water and fishing rights, Reclamation’s interest in this case is still not aligned with the

Tribes’. In Dine Citizens, the Ninth Circuit recently held that federal agencies did not adequately

represent an entity of the Navajo Nation (“NTEC”) for purposes of Rule 19 in a challenge under

the ESA and the National Environmental Policy Act due to a divergence in interests. 2019 WL

3404210 at *2. There, plaintiffs alleged ESA and National Environmental Policy Act violations

stemming from federal agencies’ authorization of the continued operation of a mine owned by

NTEC. Id. NTEC, as a required party that had not waived its sovereign immunity, intervened to

seek dismissal under Fed. R. Civ. P. 12(b)(7). The Court held that the federal agencies did not

adequately represent NTEC because their respective interests in the subject matter differed “in a

meaningful sense.” Id. at *8. The Court recognized that the federal agencies’ “overriding

interest” in the action is in “complying with environmental laws,” while NTEC’s interest is in the

continued operation of the mine that it owns. Id. Importantly, the Court did not formulaically rely

on the federal agencies’ role as trustee to the Navajo Nation to pretend that the federal agencies

adequately represented NTEC’s or the Navajo Nation’s interest in the continued operation of the

mine when clear legal and economic conflicts of interest existed.



Klamath Tribes’ Motion to Intervene              16
        Case 1:19-cv-00451-CL          Document 29        Filed 08/16/19      Page 17 of 19




       A similar calculus applies here. Reclamation’s interest in this case differs “in a

meaningful sense” from the Tribes’. Reclamation’s overriding interest is defending its

compliance with statutory requirements and the constitutionality of its actions. The Tribes’

interests, on the other hand, are to protect their treaty-based rights to fish and water, and the

long-term survival of the C’waam and Koptu. The fact that Reclamation has a trust obligation to

protect the Tribes’ resources does not create an equivalence in interest between Reclamation and

the Tribes here, just as it did not for the United States and the tribal entity in Dine Citizens.

       Reclamation’s interest in defending its authority under the ESA is also distinct from the

Tribes’ interest in the same. To be sure, a rebuttable presumption of adequate representation

arises where an existing party and the applicant for intervention “share the same ultimate

objective,” Citizens for Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir.

2011), or where “the government is acting on behalf of a constituency that it represents.” Arakaki

v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) as amended (May 13, 2003). The Ninth Circuit

has held, however, that the presumption of adequacy may be overcome where the intervenors

have “more narrow, parochial interests” than the existing party, or where “the applicant asserts a

personal interest that does not belong to the general public.” Forest Conservation Council v. U.S.

Forest Service, 66 F.3d 1489, 1499 (9th Cir. 1995) (internal citations and quotations omitted),

abrogated on other grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir.

2011). While Reclamation certainly has an interest in—and indeed a statutory duty to ensure—its

compliance with the ESA, the Tribes have a “personal interest that does not belong to the general

public”: C’waam and Koptu play a central role in the Tribes’ cultural and spiritual practices, are

its most historically important food-fish, Gentry Decl. ¶ 4, and are “revered by the Klamath

Tribes for their cultural, spiritual, and economic significance.” Klamath Tribes v. United States



Klamath Tribes’ Motion to Intervene               17
          Case 1:19-cv-00451-CL        Document 29        Filed 08/16/19     Page 18 of 19




Bureau of Reclamation, 2018 WL 3570865, at *1. These interests are inherent in the rights

reserved by the Tribes in its 1864 treaty with the United States, thus decidedly making them

interests that do not belong to the general public.

         Finally, looking to the first factor set forth by the court in Shermoen, Reclamation will

not “undoubtedly make all of the [Tribes’] arguments.” 982 F.2d at 1318. In particular,

Reclamation is unlikely to make all of the arguments the Tribes might in response to KID’s

alternate request for relief that Reclamation purchase or condemn the water it uses that would

otherwise go to KID. Dkt. # 24 at 20:71. The Tribes’ interests in the C’waam and Koptu and its

treaty-based rights could potentially be better protected if Reclamation simply condemned junior

water rights, such as plaintiffs’ (whether for ESA reasons or otherwise). The arguments the

Tribes might make on that front (were the Tribes participating in this litigation on the merits),

would very likely not be arguments that Reclamation would be willing to make given the

financial liability to the United States. Reclamation therefore cannot adequately represent the

Tribes’ interests.

IV.      CONCLUSION

         For the foregoing reasons, Rule 24(a) entitles the Tribes to intervene in this action by

right. The Court should grant this motion and allow the Tribes to file their attached motion to

dismiss.7


Dated: August 16, 2019.



                                                               s/ Jay D. Weiner
                                                               Jay D. Weiner, #182247



7
    The Tribes attach their proposed Motion to Dismiss to this motion as Exhibit A.
Klamath Tribes’ Motion to Intervene               18
        Case 1:19-cv-00451-CL         Document 29     Filed 08/16/19     Page 19 of 19




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, I filed a true and correct copy of the foregoing

document as well as the supporting Declaration of Donald C. Gentry and all exhibits to the above-

referenced documents, with the Clerk of Court for the United States District Court —District of

Oregon via the CM/ECF system. Participants in the case who are registered CM/ECF users will

be served by the CM/ECF system.



                                            ROSETTE, LLP

                                            s/ Jay D. Weiner

                                            Jay D. Weiner, OSB # 182247




Klamath Tribes’ Motion to Intervene            19
